In re Rivere, Floyd et al; Rivere, Janice Mary; — Plaintiffs); applying for writ of cer-tiorari and/or review, supervisory and/or remedial; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 336-561; to the Court of Appeal, First Circuit, No. 92CA 1873.
Granted. The judgment of the court of appeal is reversed, summary judgment is denied, and the case is remanded to the district court for further proceedings. Whether NPC is the alter ego of the nine companies is a genuine issue of material fact for trial.
HALL, J., would' grant and docket for argument.
ORTIQUE, J., not on panel.